Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. Applicant’s election of Group I (claims 1-4 and 8-10) in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                                 Status of the Application
2.  Claims 1-4 and 8-10 are considered for examination. Claims 5-7 and 11 were withdrawn from further consideration as being drawn to nonelected group.
                                                            Priority
3. This application filed on October 16, 2020 is a 371 of PCT/JP2019/017606 filed on April 25, 2019 which claims foreign priority to JP2018-086653 filed on 4/27/2018.
                                                        Informalities
4. The following informalities are noted:
  (i) claim 1 recites the terms FIP, BIP, F3 , B3 and LAMP. Expanding the terms at least for the first time that they appear in the claims is suggested. Appropriate correction is required.
                                            Objection to specification
5.  The disclosure is objected to because of the following informalities:
      The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least para 0006). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (J. Clin. Microbiol, published online June 2018, page 1-22).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Note: In the following rejection preamble is not given any patentable weight as noted in MPEP 2111.01.
           Yamamoto et al. teach a primer set kit composition of claims 1-2, 4, 9, for detection of Candida auris comprising four types of primers consisting of FIP, BIP, F3 and B3 wherein FIP is a polynucleotide comprises 5 to 20 nucleotides at 5’ end and 5-20 nucleotides located at 3’ end in the nucleotide sequence of SEQ ID NO:1; BIP is a polynucleotide comprises 5 to 20 nucleotides at 5’ end and 5-20 nucleotides located at 3’ end in the nucleotide sequence of SEQ ID NO:1; F3 is a polynucleotide comprising SEQ ID NO:3; and B3 is a polynucleotide comprising SEQ ID NO:4 (page 18, table 1).
   With reference to claim 3, 8, 10, Yamamoto et al. teach loop primers comprising SEQ ID NO: 5 and 6 (page 18, table 1). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 112
7.   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     The instant claims 1, 3-4 and 10 are drawn to a primer set comprising a FIP polynucleotide comprising 5 to 20 nucleotides at 5’ end and 5-20 nucleotides located at 3’ end in the nucleotide sequence of SEQ ID NO:1; BIP polynucleotide comprising 5 to 20 nucleotides at 5’ end and 5-20 nucleotides located at 3’ terminus. The specification discloses said primers represented in the sequence of SEQ ID NO.1 and 2, which do not support any other primer having said sequence limitations. Thus the claimed limitations include a large number of variant primer sequences. This large number is represented in the specification by SEQ ID NO. 1 and 2. The specification fails to support for the possession the large number of variant primers. Thus, applicants have expressed possession of only one species in a genus, which comprises hundreds of different possibilities. The written description guidelines note regarding such genus/species situations that “Satisfactory disclosure of a “representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Federal Register: December 21, 1999 (Volume 64, Number 244), revised guidelines for written description.) Further, there is no description of primer variants containing said sequence limitations. With regard to the written description, the instant claims encompass different structural limitations, for which, no support is provided in the specification. 
                                                     Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www .uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637